Holmes, J.
The defendant not only suffered his name to be used as part of the firm name, but made the bargain for the goods in person, and in the shop bearing the firm name upon its sign. The plaintiffs had no notice that he was not interested in the business. They seem to have known the firm name, and, under the instruction excepted to, we think the jury must have found that they also knew the name of Raymond, with whom they dealt. Certainly it does not appear from the bill of exceptions that they did not know his name. Without inquiring whether all these circumstances are necessary to the defendant’s liability, we are of opinion that he is liable upon the facts stated. Young v. Axtell, cited 2 H. Bl. 242. Guidon v. Robson, 2 Camp. 302. Poillon v. Secor, 61 N. Y. 456. The question is not whether another defendant should have been joined, but whether the defendant was bound by the contract.
We understand the defendant to abandon the suggestion that the plaintiffs were affected with constructive notice of the proceedings against him in insolvency, and that this must be taken into account in determining whether they knew that he was not dealing with them in his own business. There was no evidence that they had actual knowledge.

Exceptions overruled.